oO CO ~1T NN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

FILED
SEP -9 2019

SUSAN Y. SOONG
CLERK, U.S, DISTRICT COURT
NORTHERN DISTRICT OF Cal
ISTRICT OF CALIFORNIA

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA
SAN JOSE DIVISION

PEOPLE OF THE STATE OF CALIFORNIA, No. 5:17-CR-00323-BLF-1

Plaintiff, {Prepesed}ORDER GRANTING
v. DEFENDANT’S UNOPPOSED
ADMINISTRATIVE MOTION TO FILE
ALLAN YIV CHAN, PORTIONS OF DEFENDANT’S
SENTENCING MEMORANDUM AND
Defendant. STATEMENT IN MITIGATION TO

/ UNDER SEAL

GOOD CAUSE APPEARIN G, it is hereby Ordered that defendant Allan Yiv Chan’s
Administrative Motion to File Portions of Defendant’s Sentencing Memorandum and
Statements in Mitigation Under Seal is granted.

Accordingly, the following page and line numbers may be redacted in the publically
filed version of Defendant’s Sentencing Memorandum and Statement in Mitigation:

1. Section I at 2:16-18

2. Section VLA.1 at 7:4 - 10:27

3. Section VI.A.2. at 11:2-23

4. Section VILA.4. at 14:25 - 15:11;

5. Section VII at 17:24-25, 18:1-2 and 8-12

fPrepesed} Order re: Mot to Seal l
10
11
IZ
13
14
15
16
17
18
19
20
21
oe
23
24
23
26
et

28

 

In addition, redactions may be made to the following exhibits filed in support of the

Sentencing Memorandum and Statement in Mitigation:

IT IS SO ORDERED.

Dated: CAT, Dy

 

United States District Court Judge

fPrepesed} Order re: Mot to Seal 2
